Citation Nr: 1731667	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 3, 2005 for the grant of service connection for left ankle degenerative joint disease (DJD), to include on the basis of clear and unmistakable error.
 
2.  Entitlement to a higher initial rating for left ankle DJD, currently rated as 10 percent disabling.

3.  Whether there was clear and unmistakable error in an August 1980 rating decision that denied entitlement to service connection for a left ankle disability.

4.  Entitlement to extension of a temporary total rating for convalescence for a left ankle disability beyond June 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for left ankle DJD, evaluated as 10 percent disabling, effective August 3, 2005.

The Veteran presented testimony at a videoconference hearing before the undersigned in May 2013.  

This appeal was previously remanded by the Board in December 2013 and August 2015. 

A September 2015 rating decision denied service connection for anemia, a left hip condition, a digestive disorder, and a right hip condition at that time.  The Veteran timely filed an NOD on September 30, 2015.  Additionally, in September 2016, the RO, in pertinent part, granted service connection for sural nerve neuritis of the left lower extremity and assigned a 20 percent rating, effective March 20, 2016.  The Veteran timely filed an NOD on September 14, 2016, in response to the 20 percent rating assigned for the sural nerve neuritis.  The Veteran also submitted a notice of disagreement with the June 2016 rating decision that denied entitlement to a temporary total rating for a right knee disability.  Although no SOC has been issued to the Veteran pertaining to these issues, the RO acknowledged the Veteran's NOD's in September 2016 correspondence to the Veteran, and additional action is pending.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to an SOC, and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon, supra. As the RO has acknowledged and is processing the Veteran's disagreement, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Thus, a remand for these issues is not necessary.  

The appeal must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if he needs to take further action.


REMAND

A September 2015 rating decision assigned a temporary total rating for the left ankle disability, effective from April 30, 2015 to June 30, 2015, based on surgical treatment necessitating convalescence, with a 10 percent rating assigned from July 1, 2015.  

In August 2016, the Veteran filed a timely NOD in response to the June 2016 rating decision, which determined that no CUE had occurred in an August 19, 1980 rating decision that denied entitlement to service connection for a left ankle disability and thus found no CUE in the assigned effective date for the grant of service connection.  As noted above the Veteran also submitted a timely NOD with regard to the dates of the temporary total rating assigned for his left ankle disability An SOC has not yet been issued in response to the August 2016 NOD. 

His appeal of the initial rating for his left ankle, as well as the effective date of service connection for the left ankle disability, are inextricably intertwined with the CUE and temporary total issues.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC with regard to the question of whether there was CUE in the August 1980 decision that denied entitlement to service connection for a left ankle disability; and with regard to entitlement to a temporary total rating for the left ankle disability, beyond June 30, 2015.  These issues should not be certified or sent to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

